FILED
                            NOT FOR PUBLICATION                              NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50463

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00923-SJO

  v.
                                                 MEMORANDUM *
LEO RICKEY EVANS, a.k.a. Lemon
Head, a.k.a. Paper,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Leo Rickey Evans appeals from his guilty-plea conviction and 192-month

sentence for Racketeer Influenced and Corrupt Organizations conspiracy, in

violation of 18 U.S.C. § 1962(d); and conspiracy to possess with intent to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribute at least five grams of cocaine base, in violation of 21 U.S.C. §§ 841(a),

(b)(1)(A), and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Evans’s counsel has filed a brief stating there are no grounds for relief, along with

a motion to withdraw as counsel of record. We have provided Evans with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    11-50463